DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/667,765 on August 30, 2022. Please note Claims 1-20 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Applicant’s election with traverse of Species 4, Figure 15, and Claims 1-3, 6-13 and 16-20 in the reply filed on August 30, 2022 is acknowledged. 
	Applicant argues that no serious burden has been established based on three parameters, being (A) separate classification thereof, (B) separate status in the art when they are classifiable together and (C) a different field of search.
	However, these are merely examples of how to show a serious burden, but are not limited to these. In the restriction requirement, examiner has identified the various embodiments, explained the differences/nuances of each of the embodiments and explained why there is indeed a serious burden. While examiner can appreciate Applicant’s arguments of the technical differences between some of the embodiments, the fact that one embodiment performs a step BEFORE the combination and another embodiment performs the same step AFTER the combination does show the mutually exclusive aspects of the embodiments. Respectfully, these differences in steps IS a patentable distinction and the same prior art would not reasonably read on both of these variations. As they are patentably distinct, they do have a separate status in the art, among other aspects. Applicant argues there is no prohibition, but this is not true. To have one particular step either before the combination or after the combination does raise a prohibition as it cannot be done both ways in the same exclusive embodiment. Again, there is a specific reason for the sequencing of these steps and given this is a patentable distinction, it does indeed cause a serious burden to have to search for multiple embodiments.
	Respectfully, the restriction requirement has been maintained and made FINAL.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoyama et al. ( US 2018/0114566 A1 ).

	Aoyama teaches in Claim 1:
	A display system ( [0006] discloses a display and associated method ), comprising: 
a processor ( [0423], [1135] discloses a CPU or processor which can perform the various functions performed ); 
a controller, configured to receive a first input signal and a second input signal, generate a first control instruction and a second control instruction according to the first input signal and the second input signal respectively and generate a first video data, a second video data, and a plurality of timing signals respectively according to the first control instruction and the second control instruction ( Figures 188 and 230B, [1576]+ disclose a method of generating a light signal using a signal generating unit. Here, there is a first and second data (read as a first video data and a second video data, respectively) which are generated in light of data/signals applied to the generation unit (read as input signals), [1458]. [1351]+ disclose an LED driver to provide signals to pixel units using lines, etc. Respectfully, this is part of the timing controller signals and affects how the first and second data are output/displayed. [0494] discloses details on the various signals used for the first and second data, including the preamble data that is based on the initial data/signals from the generation unit (read the preamble data as the control instructions; one for each of the first and second video data). Figure 188, [1582] disclose the first and second data and these are packets/components of the visible light signal. Figure 217 shows the packet division for the first and second data and it is clear that there are corresponding packets/input signals which represent the first and second data, i.e. R and L, respectively, [1583]. These initial/input signals are separate and then combined, [1587]. Furthermore, in light of having two sets of data, which are to be combined, it is clear that they are generated from input signals/data. As for the first and second control instructions, [0382] discloses reading video from memory and decoding the signal (read this decoded signal as the control instruction(s), one for each of the two sets of data. Afterwards, the processing described above is performed and then it is displayed, namely when the first and second data are combined, i.e. adjusted into a final signal to be displayed ); 
a video combiner, configured to combine the first video data with the second video data to generate a combined video data ( Figure 230B, [1582] disclose a light signal may be generated by combining the first data and the second data, an example signal of which is shown in Figure 188 ); and 
a display panel, configured to display the combined video data according to the timing signals. ( [1844] discloses a display panel which the light signal can be output to )

	Aoyama teaches in Claim 2:
	The display system of claim 1, further comprising a gate driver circuit and a source driver circuit coupled to the display panel, wherein the timing signals include a gate timing signal and a source timing signal, and the gate driver circuit and the source driver circuit receive the gate timing signal, the source timing signal, and the first video data respectively in order to control the display panel to display the combined video data. ( [1351]+ disclose an LED driver, etc, which disclose of applying the light signal to the pixels over lines, etc. Respectfully, this is indicative of a gate and data/source driver, which are inherent in the display art (as well as the signals that are applied to and from these drivers) )

	Aoyama teaches in Claim 3:
	The display system of claim 1, wherein the video combiner selects a sub-pixel data from the first video data or the second video data, and generate the combined video data according to the sub-pixel data. ( [0778], [1271] disclose data packets which are made up on pixel values and the combined values allows for the creation of a visible light identifier ID. This ID is used to determine the first and second data parts as it is part of the visible light signal which is generated. Figure 188, [1458] disclose luminance values of high and low of the image and luminance corresponds to the values for the subpixels. Respectfully, the visible light signal is generated from the first and second data aspects and these relate to luminance/pixel values )

	Aoyama teaches in Claim 11:
	A display system ( [0006] discloses a display and associated method ), comprising: 
a processor ( [0423], [1135] discloses a CPU or processor which can perform the various functions performed ); 
a controller, configured to receive a first input signal and a second input signal, generate a first input video data and a first control instruction according to the first input signal, generate a second input video data and a second control instruction according to the second input signal, and generate a first video data, a second video data, and a plurality of timing signals respectively according to the first input video data, the first control instruction, the second input video data and the second control instruction ( Figures 188 and 230B, [1576]+ disclose a method of generating a light signal using a signal generating unit. Here, there is a first and second data (read as a first video data and a second video data, respectively) which are generated in light of data/signals applied to the generation unit (read as input signals), [1458]. [1351]+ disclose an LED driver to provide signals to pixel units using lines, etc. Respectfully, this is part of the timing controller signals and affects how the first and second data are output/displayed. [0494] discloses details on the various signals used for the first and second data, including the preamble data that is based on the initial data/signals from the generation unit (read the preamble data as the control instructions; one for each of the first and second video data). Figure 188, [1582] disclose the first and second data and these are packets/components of the visible light signal. Figure 217 shows the packet division for the first and second data and it is clear that there are corresponding packets/input signals which represent the first and second data, i.e. R and L, respectively, [1583]. These initial/input signals are separate and then combined, [1587]. Furthermore, in light of having two sets of data, which are to be combined, it is clear that they are generated from input signals/data. As for the first and second control instructions, [0382] discloses reading video from memory and decoding the signal (read this decoded signal as the control instruction(s), one for each of the two sets of data. Afterwards, the processing described above is performed and then it is displayed, namely when the first and second data are combined, i.e. adjusted into a final signal to be displayed ); 
a video combiner, configured to combine the first video data with the second video data to generate a combined video data ( Figure 230B, [1582] disclose a light signal may be generated by combining the first data and the second data, an example signal of which is shown in Figure 188 ); and 
a display panel, configured to display the combined video data according to the timing signals. ( [1844] discloses a display panel which the light signal can be output to )

	Aoyama teaches in Claim 12:
	The display system of claim 11, further comprising a gate driver circuit and a source driver circuit coupled to the display panel, wherein the timing signals include a gate timing signal and a source timing signal, and the gate driver circuit and the source driver circuit receive the gate timing signal, the source timing signal, and the first video data respectively in order to control the display panel to display the combined video data. ( [1351]+ disclose an LED driver, etc, which disclose of applying the light signal to the pixels over lines, etc. Respectfully, this is indicative of a gate and data/source driver, which are inherent in the display art (as well as the signals that are applied to and from these drivers) )

	Aoyama teaches in Claim 13:
	The display system of claim 11, wherein the video combiner selects a sub-pixel data from the first video data or the second video data, and generate the combined video data according to the sub-pixel data. ( [0778], [1271] disclose data packets which are made up on pixel values and the combined values allows for the creation of a visible light identifier ID. This ID is used to determine the first and second data parts as it is part of the visible light signal which is generated. Figure 188, [1458] disclose luminance values of high and low of the image and luminance corresponds to the values for the subpixels. Respectfully, the visible light signal is generated from the first and second data aspects and these relate to luminance/pixel values )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. ( US 2018/0114566 A1 ), as applied to Claim 1, further in view of Li et al. ( US 2015/0195061 A1 ).

	Aoyama teaches in Claim 6:
	The display system of claim 1, further comprising a content checker, wherein the content checker comprises a first look-up table, [and the content checker compares the combined video data with the first look-up table], and transmits a report to the controller or the processer according to a comparison result ( Figures 218+, [1556] disclose the signal generating unit generating parity by CRC or Reed-Solomon techniques and this is applied to the first and second data. [0503], [1291]-[1293] disclose the CRC is a check code (read as a content checker) which can detect errors in the signal. [1528] discloses the bits corresponding to the first and second data ); but

Aoyama may not explicitly teach “the content checker compares the first video data and the second video data with the first look-up table”.

However, in the same field of endeavor, displays using check functions, Li teaches of using multiple video frames, ( Li, Figure 2, [0045] ). In particular, [0045]-[0046] also teach of adding CRC values to the video content and comparing them to each other to ensure they are same value, such as using a compare module. If not, error correction methods are performed. Furthermore, the CRC values are maintained in a LUT or other type of data structure, as one of ordinary skill in the art realizes that these are well known structures.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the CRC, in a LUT, with the teaching that these are commonly known to be stored in some type of a memory device and can be easily accessed by the compare module to compare video frames, ( Li, [0045]-[0046] ).

	Aoyama and Li teach in Claim 7:
	The display system of claim 6, wherein the content checker further comprises a converter and a pattern matching unit; the converter executes a cyclic redundancy check to calculate a cyclic redundancy check result of the combined video data; the first look-up table selects and outputs a pre-calculated cyclic redundancy check result corresponding to the combined video data to the pattern matching unit according to a content checking instruction; the pattern matching unit compares the cyclic redundancy check result with the pre-calculated cyclic redundancy check result in order to generate the report. ( Li teaches of comparing the various video frames in order to see if the CRC functions will match, [0017] and again, each video frame receives a CRC value. It performs this by determining if the video content remains unchanged or if it does change, how much so. This process is interpreted as a pattern matching process and the result is output. Respectfully, this is commonly how CRC works and examiner asserts Official Notice to this being well known )

	
	Aoyama teaches in Claim 16:
	The display system of claim 11, further comprising a content checker, wherein the content checker comprises a first look-up table, [and the content checker compares the combined video data with the first look-up table], and transmits a report to the controller or the processer according to a comparison result ( Figures 218+, [1556] disclose the signal generating unit generating parity by CRC or Reed-Solomon techniques and this is applied to the first and second data. [0503], [1291]-[1293] disclose the CRC is a check code (read as a content checker) which can detect errors in the signal. [1528] discloses the bits corresponding to the first and second data ); but

Aoyama does not explicitly teach “the content checker compares the combined video data with the first look-up table”.

However, in the same field of endeavor, displays using check functions, Li teaches of using multiple video frames, ( Li, Figure 2, [0045] ). In particular, [0045]-[0046] also teach of adding CRC values to the video content and comparing them to each other to ensure they are same value, such as using a compare module. If not, error correction methods are performed. Furthermore, the CRC values are maintained in a LUT or other type of data structure, as one of ordinary skill in the art realizes that these are well known structures.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the CRC, in a LUT, with the teaching that these are commonly known to be stored in some type of a memory device and can be easily accessed by the compare module to compare video frames, ( Li, [0045]-[0046] ).

	Aoyama and Li teaches in Claim 17:
	The display system of claim 16, wherein the content checker further comprises a converter and a pattern matching unit; the converter executes a cyclic redundancy check to calculate a cyclic redundancy check result of the combined video data; the first look-up table selects and outputs a pre-calculated cyclic redundancy check result corresponding to the combined video data to the pattern matching unit according to a content checking instruction; the pattern matching unit compares the cyclic redundancy check result with the pre-calculated cyclic redundancy check result in order to generate the report. ( Li teaches of comparing the various video frames in order to see if the CRC functions will match, [0017] and again, each video frame receives a CRC value. It performs this by determining if the video content remains unchanged or if it does change, how much so. This process is interpreted as a pattern matching process and the result is output. Respectfully, this is commonly how CRC works and examiner asserts Official Notice to this being well known )

9.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. ( US 2018/0114566 A1 ), as applied to Claim 1, further in view of Kim ( US 2016/0063668 A1 ).

	As per Claim 8:
	Aoyama does not explicitly each “wherein the controller comprises a first data formatter, a second data formatter, and a timing controller; the first data formatter and the second data formatter are coupled to the timing controller, and convert the first input signal and the second input signal into the first video data and the second video data respectively; the timing controller generates the timing signals according to the first video data and the second video data.”

However, in the same field of endeavor, image data generation, Kim teaches of a DDI, ( Kim, Figures  1 and 3, [0050] ). In particular, as shown, there is a frame buffer 24, a frame buffer updater 22, a timing controller 28 and a driver 26, etc (read buffer and formatter). [0051], etc, discloses the buffer may receive image data, such as for first and second layers and [0053] discloses generating an image signal in response to the received image data and to provide this to the display panel, such as through a gate driver and source driver. Respectfully, Kim teaches of partial/multiple layers of image data and using one or two buffers is a simple substitution of parts/obvious variation over one buffer to store and generate the two types of output image data. The key point is that there is a buffer/formatter which converts two types of data, similar to Aoyama.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the buffers, etc, as taught by Kim, with the motivation that these are well known elements to store and encode data suitable to be displayed, ( Kim, [0053] ).

	Aoyama teaches in Claim 9:
	The display system of claim 8, wherein the first data formatter comprises a first decoder and a first data generator coupled to the first decoder and comprising a second look-up table; the first decoder decodes the first input signal to generate the first control instruction, and the first data generator picks out a corresponding video data from the second look-up table according to the first control instruction in order to generate the first video data. ( Aoyama, [0382] discloses reading video from memory and decoding the signal. Afterwards, processing is performed and then it is displayed. These signals are generated and then sent to/processed by the signal generating unit, Figure 230B. Each of the two, first data and second data, is decoded. As for the second look-up table, [0382] discloses retrieving/reading the video from memory, i.e. a look-up table, as they are both storage units. Clearly, the video data needs to be stored somewhere for it to be accessed )

	Aoyama teaches in Claim 10:
	The display system of claim 8, wherein the second data formatter comprises a second decoder and a second data generator coupled to the second decoder and comprising a third look-up table; the second decoder decodes the second input signal to generate the second control instruction, and the second data generator picks out a corresponding video data from the third look-up table according to the second control instruction in order to generate the second video data. ( Please note the same reasoning in Claim 8 is also applicable here as well. Furthermore, Aoyama teaches of two sets of data and they have formatting/decoding processes performed. Aoyama, [0382] discloses reading video from memory and decoding the signal. Afterwards, processing is performed and then it is displayed. These signals are generated and then sent to/processed by the signal generating unit, Figure 230B. Each of the two, first data and second data, is decoded )

	As per Claim 18:
	Aoyama does not explicitly teach “wherein the controller comprises a first data formatter, a second data formatter, and a timing controller; the first data formatter and the second data formatter are coupled to the timing controller, and convert the first input signal and the second input signal into the first video data and the second video data respectively; the timing controller generates the timing signals according to the first video data and the second video data.”

However, in the same field of endeavor, image data generation, Kim teaches of a DDI, ( Kim, Figures  1 and 3, [0050] ). In particular, as shown, there is a frame buffer 24, a frame buffer updater 22, a timing controller 28 and a driver 26, etc (read buffer and formatter). [0051], etc, discloses the buffer may receive image data, such as for first and second layers and [0053] discloses generating an image signal in response to the received image data and to provide this to the display panel, such as through a gate driver and source driver. Respectfully, Kim teaches of partial/multiple layers of image data and using one or two buffers is a simple substitution of parts/obvious variation over one buffer to store and generate the two types of output image data. The key point is that there is a buffer/formatter which converts two types of data, similar to Aoyama.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the buffers, etc, as taught by Kim, with the motivation that these are well known elements to store and encode data suitable to be displayed, ( Kim, [0053] ).

	Aoyama teaches in Claim 19:
	The display system of claim 18, wherein the first data formatter comprises a first decoder and a first data generator coupled to the first decoder; the first decoder decodes the first input signal to generate the first input video data and the first control instruction, and the first data generator adjusts the first input video data according to the first control instruction so as to generate the first video data. ( Aoyama, [0382] discloses reading video from memory and decoding the signal. Afterwards, processing is performed and then it is displayed. These signals are generated and then sent to/processed by the signal generating unit, Figure 230B. Each of the two, first data and second data, is decoded. As for the second look-up table, [0382] discloses retrieving/reading the video from memory, i.e. a look-up table, as they are both storage units. Clearly, the video data needs to be stored somewhere for it to be accessed )

	Aoyama teaches in Claim 20:
	The display system of claim 18, wherein the second data formatter comprises a second decoder and a second data generator coupled to the second decoder; the second decoder decodes the second input signal to generate the second input video data and the second control instruction, and the second data generator adjusts the second input video data according to the second control instruction so as to generate the second video data. ( Please note the same reasoning in Claim 8 is also applicable here as well. Furthermore, Aoyama teaches of two sets of data and they have formatting/decoding processes performed. Aoyama, [0382] discloses reading video from memory and decoding the signal. Afterwards, processing is performed and then it is displayed. These signals are generated and then sent to/processed by the signal generating unit, Figure 230B. Each of the two, first data and second data, is decoded )

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621